Citation Nr: 0928701	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran testified before a Decision Review Officer at the 
RO in September 2002.  He also testified before the 
undersigned Veterans Law Judge in Washington, D.C., in 
December 2003.  Transcripts of those proceedings are of 
record.

When this case most recently was before the Board in November 
2006, the Board denied the Veteran's claims of entitlement to 
service connection for tinea pedis, pes planus, left ankle 
disability, and right knee injury.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in July 2008, the Court 
granted a joint motion of the parties and remanded the claims 
for service connection for tinea pedis, pes planus, and left 
ankle disability to the Board for action consistent with the 
joint motion.  The appeal as to the claim for service 
connection for right knee disability was dismissed.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The joint motion notes that the Board denied the claim for 
service connection for tinea pedis after determining that the 
Veteran did not have that condition since it was not present 
on fee-basis examination in December 2000 or on VA 
examination in February 2006.

Service treatment records confirm that the Veteran was 
treated for tinea pedis in October 1980 and November 1980.  
The post-service medical evidence also indicates that he had 
tinea pedis after service.  Specifically, a VA treatment 
record dated in September 1999, approximately three months 
before the Veteran filed his claim for service connection for 
tinea pedis, reflects a diagnosis of chronic dermatophytosis.  
VA treatment records dated in December 2000 and May 2003 show 
that he had been prescribed medication for tinea pedis.  It 
is not clear from the evidence of record, however, whether 
the Veteran currently has tinea pedis.  VA treatment records 
dated in 2006 and 2007 indicate that he had a fungal 
condition affecting his toenails and that he had been 
prescribed antifungal medication.  In addition, the Veteran 
told the February 2006 VA examiner that he was actively 
treating his tinea pedis, and the examiner noted that the 
lack of clinical findings to support a diagnosis of tinea 
pedis could be due to such treatment.

The Board notes that the requirement for service connection 
that a current disability be present is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to the 
Secretary's adjudication of the claim.  McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  Since the evidence suggests 
that the Veteran was treated for tinea pedis during the 
pendency of this claim and since neither examiner rendered an 
opinion concerning the relationship between that disorder and 
service, the Board finds that the Veteran should be provided 
a new VA examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The joint motion also notes that the December 2000 and 
February 2006 examination reports indicate the Veteran's 
tinea pedis exhibits active and inactive stages and suggests 
that an adequate examination for tinea pedis should be 
conducted during an active phase of the disorder.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  Here, it is not 
clear whether the Veteran currently has tinea pedis and, if 
so, whether the tinea pedis exhibits active and inactive 
phases, what triggers the active phases, and how long such 
phases last.  Nevertheless, efforts should be made to afford 
the Veteran an examination during an active stage of his 
tinea pedis, if possible.

With respect to the claim for service connection for pes 
planus, the July 2008 joint motion notes that the Board did 
not provide adequate reasons and bases to support its finding 
that a February 2006 VA examination report was "adequate for 
rating purposes."  Specifically, the joint motion notes that 
the VA examiner did not provide a rationale for his opinion 
that the Veteran's pes planus was at least as likely as not 
aggravated during service, but not beyond its normal 
progression.

The February 2006 VA examination was conducted in response to 
the Board's July 2004 remand.  In that remand, the Board 
instructed that the Veteran be afforded a VA examination and 
that the examiner determine whether the Veteran had pes 
planus and, if so, whether it was at least as likely as not 
that his pes planus was aggravated by active service.  The 
examiner also specifically was asked to provide "[d]etailed 
reasons and bases for all diagnoses and opinions" rendered.  
Since the examiner did not provide such reasons and bases to 
support his opinion, the Board concludes that the examination 
report is inadequate and that a remand must be undertaken so 
that the required rationale may be obtained.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Finally, with respect to the issue of entitlement to service 
connection for left ankle disability, the February 2006 VA 
examiner opined that the Veteran has sinus tarsitis which is 
not related to his in-service injury but it as least as 
likely as not related to his pes planus.  This issue, 
therefore, is inextricably intertwined with the claim for 
service connection for pes planus.  Moreover, since the 
February 2006 VA examiner also failed to provide a rationale 
for his opinion concerning the etiology of the Veteran's left 
ankle disability, further development of the record, to 
include a relevant medical opinion, is in order before the 
Board decides this claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present tinea pedis.  The examination 
should be scheduled during an active 
phase of that disorder, if possible.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folders review and 
the examination results, the examiner 
should provide an opinion as to whether 
the Veteran currently has, or has had at 
any time during the pendency of his 
claim, tinea pedis.  The examiner also 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that this disorder originated 
during active service or is otherwise 
etiologically related to active service.  
The rationale for all opinions expressed 
also must be provided.  The requested 
opinions should be provided even if the 
current examination does not establish 
the presence of tinea pedis.  

2.  Then, the RO should have the claims 
folders sent to the VA examiner who 
conducted the February 2006 
examination.  The examiner should be 
requested to provide an addendum as to 
whether the Veteran's pes planus 
clearly and unmistakably existed prior 
to his entrance onto active duty.  If 
the examiner concludes that his pes 
planus did clearly and unmistakably 
exist prior to active duty, he should 
provide an opinion as to whether it 
clearly and unmistakably underwent no 
increase in disability during service 
or whether any increase in disability 
was clearly and unmistakably due to the 
natural progression of the condition.

The examiner also should be asked to 
provide an addendum as to whether there 
is a 50 percent or better probability 
that the Veteran's left ankle 
disability is etiologically related to 
his active service or was caused or 
chronically worsened by his pes planus.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

If the examiner who performed the 
February 2006 examination is not 
available, the claims folders should be 
provided to another physician with 
appropriate expertise.  That physician 
should be requested to review the 
claims folders and provide the 
requested opinions with supporting 
rationales.  If the physician 
determines that another examination is 
required before the requested opinions 
may be rendered, then the Veteran 
should be afforded such an examination.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate 
the Veteran's claims based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded the requisite 
opportunity to respond before the 
claims folders are returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

